Title: Henry Lee to James Madison, 14 January 1834
From: Lee, Henry
To: Madison, James


                        
                            
                                Sir 
                            
                            
                                
                                    Paris.
                                
                                14th. Jany. 1834
                            
                        
                         
                        I have this moment had the honour to receive your letter covering copies of a variety of my respected
                            fathers letter to you about the years 1790. 91: and 92. As the packet is to leave Havre on the 16th. I lose not a moment
                            in acknowledging your extreme kindness in doing me this favour. The best return I can make for it is to facilitate your
                            obtaining the copies you desire of your own letters to my father. They have not yet been sent to me, my brother having
                            passed the autumn in the western part of Virginia, and the papers in which your letters will be found having been
                            deposited in Washington.
                        Repeating my thanks for the trouble you have taken to oblige me, referring you to the note on the other side*,
                            and renewing the assurance of my sincere veneration I remain Sir Your most humble servant
                        
                            
                                H. Lee
                            
                        
                    *A copy of it as follows My dear Carter—Mr Madison is desirous to obtain copies of his letters
                            to our Father which were written somewhere in the concluding 12, years of the last Century. All that I have you will find
                            as I wrote you before, in a Bundle of papers containing letters from the principal public Men of that day such as Hamilton,
                            Monroe, Giles, & Mr. Madison himself—in the Trunk I left with you on my leaving the U. States. I am sure you will
                            take pleasure in furnishing copies of all his letters to Mr. Madison for whom you have always expressed so much respect.
                            Yours Affly.                        
                            
                            H. Lee
                        